Case 1:20-cv-00089-GZS Document 17 Filed 01/07/21 Page 1 of 1              PageID #: 971




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  BECKY K. G.,                              )
                                            )
                        Plaintiff,          )
         v.                                 )      No. 1:20-cv-00089-GZS
                                            )
  ANDREW M. SAUL, Commissioner              )
  Of Social Security,                       )
                                            )
                        Defendant.          )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 16) filed December 17, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Commissioner’s Decision is AFFIRMED.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 7th day of January, 2021.
